            Case 2:20-cr-00286-JCM-NJK Document 64
                                                63 Filed 09/07/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
     Assistant Federal Public Defender
 3   Law Office of the Federal Public Defender
     411 E. Bonneville Avenue, Suite 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6   Attorney for Karen Chapon

 7                     UNITED STATES DISTRICT COURT
 8                          DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,                       )
10                                                   )     Case No: 2:20-cr-286-JCM-NJK
                    Plaintiff,                       )
                                                     )     THIRD STIPULATION TO MODIFY
11                                                   )     CONDITIONS OF RELEASE
            vs.                                      )
12                                                   )
     KAREN CHAPON,                                   )
13                                                   )
                    Defendant.                       )
14                                                   )

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

16   Acting United States Attorney, and Jessica Oliva, Assistant United States Attorney, and Rene L.

17   Valladares, Federal Public Defender, and Brian Pugh, Assistant Federal Public Defender, counsel

18   for Karen Chapon, that Ms. Chapon’s pretrial release travel condition be amended to allow Ms.

19   Chapon to travel to Colorado as outlined below.

20          This stipulation is entered into for the following reasons:

21          1.      On July 9, 2021, the Court modified Ms. Chapon’s conditions of pretrial release

22   to permit her to travel to Colorado from July 9 to July 26, 2021 to visit her father, who had been

23   admitted to hospice care. ECF No. 56.

24          2.      On July 23, 2021, the Court modified Ms. Chapon’s conditions of pretrial release
            Case 2:20-cr-00286-JCM-NJK Document 64
                                                63 Filed 09/07/21 Page 2 of 2




 1   to permit her to travel to Colorado for the funeral of her father. ECF No. 62.

 2          3.      Ms. Chapon requests that she be permitted to return to Colorado on September 9,

 3   2021, to participate in her deceased father’s Ash Spreading Ceremony. She will return to the

 4   District of Nevada on September 19, 2021.

 5          4.      Ms. Chapon has been on pretrial supervision for more than a year. During that

 6   time, she has had a minor violation which was addressed by Ms. Chapon forfeiting her medical

 7   marijuana card.

 8          5.      Ms. Chapon’s Pretrial Services Officer does not oppose this modification to her

 9   release conditions.

10          6.      The parties agree to this modification.

11          Dated this 7th day of September 2021.

12          RENE L. VALLADARES                                    Christopher Chiou
            Federal Public Defender                               Acting United States Attorney
13
            By /s/ Brian Pugh_______________                      By /s/ Jessica Oliva _______
14          BRIAN PUGH                                            JESSICA OLIVA
            Assistant Federal Public Defender                     Assistant U.S. Attorney
15

16   ORDER

17   IT IS SO ORDERED.

18
     _____________________________
19   BRENDA WEKSLER
     United States Magistrate Judge
20

21           September 7, 2021.
     DATED: _____________________

22                                                2

23

24
